FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingAugust 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4R(1)(a) and (c) GlaxoSmithKline plc ('GSK') was advised on 27 August 2015 of a change in the interests of the following Person Discharging Managerial Responsibilities ('PDMR') and Connected Person, in the Ordinary Shares and American Depositary Shares ("ADS") of GSK, as a result of awards made under the GlaxoSmithKline 2009 Share Value Plan on 25 August 2015: PDMR Ordinary Shares Awarded Mrs V A Whyte Connected Person ADSs Awarded Dr K Slaoui (Connected Person of Dr M Slaoui) The closing price of an Ordinary Share on 25 August 2015 was £12.96 and the closing price of an ADS was $39.41. V A Whyte Company Secretary 27 August 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:August 27,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
